Citation Nr: 1718812	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  06-38 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent prior to July 28, 2010, and 70 percent thereafter, for posttraumatic stress disorder (PTSD) with paranoid personality disorder.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1977 to July 1981.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified before the Board at an August 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was previously before the Board in November 2015, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand, with ensuing delay, is required.  The AOJ most recently adjudicated the Veteran's appeal by a February 2017 supplemental statement of the case (SSOC).  Since that time, the Veteran learned of and informed VA of his representative's death.  See March 2017 Report of General Information.  Also in March 2017, the Veteran executed VA Form 21-22, appointing the Pennsylvania Department of Military and Veterans Affairs as his new representative.  In order to afford the Veteran complete due process, a remand is required to provide his new representative a copy of the February 2017 SSOC and access to the claims folder as indicated, and allow sufficient time for review of the evidence related to the Veteran's appeal and submit additional argument if desired. 
Accordingly, the case is REMANDED for the following action:

Provide the Veteran's representative a copy of the February 2017 SSOC and access to the electric files as requested. After allowing an appropriate period of time for review and submission of additional argument, return the appeal to the Board for appellate review after any readjudication that might be required as a result of the development requested herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

